Citation Nr: 1241211	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  12-10 828	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for Type II Diabetes Mellitus and, if so, whether service connection is warranted, including on a presumptive basis due to exposure to herbicides (the dioxin in Agent Orange).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to August 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which determined there was not new and material evidence since a prior, final and binding, September 2004 RO decision and therefore denied the Veteran's petition to reopen his claim for service connection for diabetes mellitus.

In another decision since issued in November 2010, however, the RO considered additional evidence that included service treatment records (STRs) that, until that time, were mistakenly in another Veteran's claims file.  The RO therefore reopened the claim.  See 38 C.F.R. § 3.156(c) (2012) (indicating that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section, which concerns the need to have new and material evidence to reopen the claim under normal circumstances).  According to 38 C.F.R. § 3.156(c)(i) and (ii), official service department records include STRs.  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (Unit records provided to the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR), now the Joint Services Records Research Center (JSRRC), constitute official service department records for purposes of new and material evidence, thus requiring de novo review or reconsideration, rather than review as a claim to reopen).

Ultimately, though, the RO continued to deny the claim on its underlying merits.

Irrespective of the RO's decision to reopen the claim, so, too, must the Board make this threshold preliminary determination, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92.

In support of this claim, the Veteran testified at a hearing at the RO in San Antonio, Texas, in July 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  The RO in San Antonio is a satellite office of the RO in Houston, which as mentioned is the RO that decided the claim and certified the appeal to the Board.


FINDINGS OF FACT

1.  The Veteran admittedly did not serve in the Republic of Vietnam during the Vietnam era, and although stationed instead in Thailand, it was not during a time when Agent Orange was used or sprayed there, and there is no other credible indication his service there involved said exposure.

2.  The weight of the competent and credible evidence also is against finding that his diabetes mellitus began while he was in service, within one year of his discharge, is the result of exposure to Agent Orange in service inasmuch as it has not been shown that he was so exposed.


CONCLUSION OF LAW

The Veteran's diabetes mellitus was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service, including as a result of exposure to herbicides (namely, the dioxin in Agent Orange) in Thailand.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

To this end, VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim:  (1) Veteran status, (2) existence of a disability, (3) a relationship between the disability and military service, but also the "downstream" (4) disability rating and (5) effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The Veteran was sent a letter in May 2007, prior to initially adjudicating this claim in the March 2010 decision at issue in this appeal, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed him of the type of evidence and information needed to reopen this claim for service connection for diabetes mellitus, that is, of the need to have new and material evidence since the prior, final and binding, denial of this claim in September 2004.  He also was advised of the evidence required to substantiate the underlying merits of the claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  See Kent v. Nicholson, 20 Vet. App. 1, 10-11 (2006) (indicating that, when advising a Veteran of the type of evidence and information needed to reopen a previously denied, unappealed, claim, the notice must inform him of the evidence necessary to substantiate the element or elements of the claim that were found insufficient in the previous denial.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel  issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).   And, in any event, even assuming he had not received this type of notice contemplated by Kent, because previously unaccounted STRs were located, there is no requirement to have new and material evidence to reopen the claim, rather, it is immediately reconsidered on its underlying merits.  So even had he not received this Kent notice, this would be inconsequential and therefore amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Sanders v. Shinseki, 129 S. Ct. 1696 (2009) (As the pleading party, he, not VA, has this evidentiary burden of proof of not only showing there is a VCAA notice defect or error in timing or content but also, above and beyond this, that this defect or error is unduly prejudicial, meaning outcome determinative of his claim).

As well, he was advised of the "downstream" disability rating and effective date elements of this claim, in accordance with the holding in Dingess.  So he received all required notice concerning this claim.  There is no allegation or evidence of any content or timing error in the provision of the VCAA notice he received.  So absent this pleading or showing, the duty to notify has been satisfied.

And as for the duty to assist, the RO eventually obtained the Veteran's STRs, private medical records, and VA evaluation and treatment records.  As far as having him undergo a VA compensation examination, a medical nexus opinion is not needed to determine whether his diabetes is related to his military service, as the standards discussed in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a 
service-connection claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a 
service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4). 

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

Here, though, none of the Veteran's STRs makes any reference to diabetes mellitus, either in the way of a relevant subjective compliant (e.g., symptom, etc.) or objective clinical finding such as a pertinent diagnosis.  Also significant is the fact that he has acknowledged - including while testifying under oath during his recent hearing before the Board in July 2012 - first receiving this diagnosis in 2004, so about 36 years after his discharge from the military, so well beyond the one-year presumptive period following the conclusion of his service allowing for the initial manifestation of this condition to a compensable degree (meaning to at least 10-percent disabling) to permit presuming it was incurred in service under the provisions of 38 U.S.C.A. §§ 1101, 1112, 1113 and 38 C.F.R. §§ 3.307, 3.309(a).

His sole basis for linking this condition to his military service is by way of his alleged exposure to Agent Orange during his service.  And there is indeed a supporting medical opinion in the file attributing his diabetes to his supposed exposure to Agent Orange.  But since he admittedly did not serve in Vietnam during the Vietnam era, and because records show his service in Thailand where he claims, instead, to have been exposed to Agent Orange was not during a time when this herbicide was used or sprayed there, it necessarily cannot be shown even by the medical opinion submitted in support of his claim that his Type II Diabetes Mellitus is a result or consequence of that purported exposure because, for all intents and purposes, it never occurred.  That is to say, absent the required proof of the claimed precipitating event, which is a factual rather than medical determination, it follows that his diabetes cannot be a result or residual.  There is only his unsubstantiated claim of said exposure.  And where, as here, the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination and opinion are not required to decide the claim.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  See also Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  This is because any such opinion obtained could be no more credible than the history on which it was predicated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based upon an inaccurate factual premise has no probative value.).  So, simply put, the second and third prongs of the McLendon test have not been met.  Accordingly, the Board finds that no further notice or assistance with the claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Service Connection for Type II Diabetes Mellitus

The Veteran contends he has diabetes due to his military service.  He believes it is the result of his exposure to Agent Orange or other herbicides while stationed in Thailand during the Vietnam War.

The RO first considered and denied this claim in September 2004.  It was noted that he had not served in Vietnam, as previously reported by him, thus, he was not exposed to Agent Orange.  The RO therefore denied the claim.


The RO appropriately notified him of that September 2004 decision, including apprising him of his procedural and appellate rights in the event he elected to appeal that decision, but he did not.  So it became final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

He filed a petition to reopen this claim in March 2007.  In March 2010, the RO denied this petition.  Although decisions of the RO, if not appealed, are final and binding under 38 U.S.C.A. § 7105, VA must reopen a claim and review its former disposition when new and material evidence is submitted with regard to the previously disallowed claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Here, though, subsequent to the RO's initial decision denying this claim, STRs not previously considered were located and the RO promptly reopened the claim, albeit continued to deny the claim on its underlying merits.  According to 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records (such as the enlistment and discharge examination reports mentioned in this particular instance) that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) which otherwise would require new and material evidence to reopen the claim.

The RO impermissibly imposed this erroneous preliminary requirement that there be new and material evidence to reopen this claim and, in the process, cited its September 2004 decision.  Since, however, that September 2004 decision did not consider these additional service department records, there does not have to be new and material evidence to reopen this claim according to 38 C.F.R. § 3.156(c), rather, it automatically has to be reconsidered on its underlying merits in light of these additional service department records.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (holding in a case with similar facts that the Veteran's unit records provided to the RO by the USASCRUR, now the JSRRC, constituted official service department records for purposes of new and material evidence, thus requiring de novo review or reconsideration, rather than review as a claim to reopen).

Normally this claim thus would be remanded to the RO for consideration on its underlying merits - not instead as a petition to reopen this claim.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally where the Board reopens a claim, but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim).  However, since the RO already readjudicated the claim on a de novo basis in November 2010, the Veteran is not be prejudiced by the Board's review of the merits, either.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Diabetes mellitus is considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

For the showing of chronic disease in service, or within a presumptive period per § 3.307, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 494-97.  In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to 

demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report on things he can observe and feel through his senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  But once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

In rendering a decision on appeal, the Board must analyze the competency, credibility, and resultant probative value of evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court/CAVC) similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  


As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Also, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of VA's General Counsel held that service on a deep-water naval vessel off the shores of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  And the Federal Circuit Court since has clarified that service in the Republic of Vietnam requires service on the landmass of Vietnam or inland waterways.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

The diseases presumptively associated with exposure to Agent Orange include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Secretary of VA, however, has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

Here, as an initial matter, there is no disputing the Veteran meets the first, and perhaps most fundamental, requirement of any service-connection claim, which is have proof he has the claimed disability.  Boyer v. West, 210 F.3d 1351, 1351 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  A statement from his private physician, Dr. F.H.G., dated in June 2011, indicated he had been treating the Veteran since April 2008.  Diabetes Mellitus Type 2 was listed as one of the Veteran's then current medical conditions.

So the question then becomes whether the Veteran's Type II Diabetes Mellitus is a result of his military service, including especially his alleged exposure to Agent Orange in Thailand (rather than in Vietnam).  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

He reported in his initial application for benefits that he was in Vietnam from July 1967 to August 1968.  However, in a statement received in August 2004, he acknowledged that he did not actually serve in Vietnam but nonetheless claims similar exposure to Agent Orange while stationed instead in Thailand.  He says that he was stationed in Utapo, Thailand, from October 1967 to July 1968.  His duties and responsibilities included loading aircraft used in the spraying of Agent Orange.  In fact, at times, he was sprayed directly while working on the flight line.  Furthermore, in order to qualify for combat pay, he would fly over and into Vietnam at least once a month.  So he alleges there was direct contact with Agent Orange while he was in Thailand, as well as tangentially.

In October 2009, he was provided a copy of the Director of Compensation and Pension Service's Memorandum entitled "Herbicide Use in Thailand During the Vietnam Era."  This memorandum indicates that herbicides were used and stored in Thailand from April to September 1964 and not at any point after.  This Memorandum also indicates that the small-scale herbicide usage to clear weeds in and around the bases and airstrips were using commercial products and not Agent Orange.  There are no presumptions based on exposure to commercial herbicides.  If the Veteran was exposed to commercial herbicides in Thailand, his exposure risk would be similar to exposure to the commercial herbicides sold and used in the United States.

This October 2009 Memorandum is more probative on the issue of Agent Orange exposure than the Veteran's unsubstantiated lay assertions to the contrary.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).  The Board does not find that his military occupational specialty (MOS) of construction engineer would give him any intrinsic exposure to herbicides other than what he described as perimeter use or aircraft flying over head.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (indicating a Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).  The critical point, here, though, is that there is not the required indication he is providing firsthand knowledge of a factual matter, i.e., meaning regarding something that has been established as fact.  Indeed, to the contrary, all of his descriptions of having been exposed to Agent Orange while in Thailand are entirely circumstantial.  Whereas the October 2009 Memorandum is based on objective information collected from the Service Department by the persons responsible for organizing and carrying out the operations and missions during the Vietnam War.  Consequently, this Memorandum is more credible as to the actual exposure to Agent Orange of soldiers in Thailand than the Veteran's unsubstantiated speculation, especially in comparison, that he may have been exposed without any firsthand basis or foundation for this belief.  It is equally significant that this Memorandum indicates any spraying or use of Agent Orange had ended by 1964, so well before his service in the military from July 1965 to August 1968, hence, well before when he was in Thailand.

As he did not serve in Vietnam or elsewhere, namely, in Thailand, during a time when Agent Orange was used or sprayed, his diabetes mellitus necessarily cannot be a presumptive consequence.  There also was no indication of diabetes to the required minimum compensable degree of at least 10-percent disabling within the required one-year grace period following his discharge from service to otherwise warrant presuming it was incurred in service under the alternative provisions of 38 C.F.R. §§ 3.307, 3.309(a).

The Board also finds, however, that service connection is not warranted on direct or secondary bases either.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement must be considered - direct, presumptive and secondary).  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the Court has jurisdiction by virtue of a notice of disagreement (NOD) that satisfies Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).  This includes the duty to address arguments a Veteran has specifically made as it relates to the adequacy of any given VA examination.

According to 38 C.F.R. § 4.119, Diagnostic Code 7913, the minimum compensable rating of 10 percent is warranted for Diabetes Mellitus manageable by restricted diet only.

The Veteran's STRs show no complaints, treatment or diagnosis of diabetes, so these records provide evidence against in-service incurrence of this condition.  See Struck v. Brown, 9 Vet. App. 145 (1996).  And, as mentioned, there equally is not an indication of diabetes within the one-year presumptive period following the conclusion of his service, meaning by August 1969 (since his service ended in August 1968).  By his own admission during his Travel Board hearing in July 2012, he had first received a diagnosis of diabetes mellitus in about 2004, so not until approximately 36 years after his separation from service, thus admittedly well after this one-year presumptive grace period following the conclusion of his service.  38 C.F.R. § 3.307(a)(3), 3.309(a).  There certainly is no indication he had this condition to a compensable degree (meaning to at least 10-percent disabling) within this prescribed 1-year grace period following the conclusion of his service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period for which there was no clinical documentation of the claimed disorder).


He also has failed to show continuity of symptomatology from service until his initial diagnosis of diabetes mellitus to otherwise support his claim.  For one, this notion of continuity of symptomatology under 38 C.F.R. § 3.303(b) is only applicable where the condition in question was first noted during service, which did not occur in this particular instance.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  But the Federal Circuit Court went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Moreover, for non-combat Veterans providing non-medical related lay testimony regarding an event during service, or since, Buchanan is distinguishable; the lack of documentation in service records or since must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  And because the determination of whether a person has diabetes is based on objective clinical data, such as persistently elevated blood sugar, etc., it is not the type of condition that is readily amenable to mere lay diagnosis or probative comment on its etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease or rheumatic fever).  As already explained, competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, may provide a basis for establishing service connection.  See Barr.  But although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, as also already alluded to, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan; see also Rucker and Layno.  Hence, the Veteran's unsubstantiated lay testimony, alone, is insufficient to establish the date of onset of his diabetes (i.e., that it started during his service or within one year after) or is the result of his service.

So there is not the required linkage of his diabetes mellitus with his military service, either by way of showing this condition initially manifested during his service (direct incurrence) or within one year of his discharge (presumptive incurrence).

There also is no competent and credible evidence otherwise linking or relating this condition to his military service.  The Veteran submitted a supporting statement from his private physician purportedly linking the diabetes to military service, in particular to Agent Oarnge exposure.  However, this doctor did not provide any rationale for the opinion, and this is where most of the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  See also Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995) (a medical opinion is inadequate when unsupported by clinical evidence).  Absent sufficient articulation of the underlying rationale, the Board is not compelled to accept a physician's opinion, regardless of whether it is unfavorable or favorable to the claim.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Also, this doctor apparently based his opinion on the Veteran's statements or premise that the Veteran was exposed to Agent Orange during his military service, but there was no such exposure to this herbicide during his service.  Thus, the probative value of this medical opinion resultantly is undermined because the history on which it is predicated is not credible.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 


Therefore, because the Veteran has no competent and credible evidence of 
in-service incurrence of his diabetes, or of an initial manifestation of this condition to a compensable degree of at least 10-percent disabling within the one-year presumptive grace period following his service, or proof of exposure to Agent Orange or other herbicides in Thailand that could be presumptively considered to have caused it, the preponderance of the evidence is against his claim.  And as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim must be denied.


ORDER

The claim for service connection for Type II Diabetes Mellitus is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


